George Graham was convicted of manufacturing corn whisky, and in accordance with the verdict of the jury was sentenced to pay a fine of $50 and be confined in the county jail for 90 days. *Page 333 
The errors assigned are that the court erred in overruling defendant's demurrer to the information, and that the evidence is not sufficient to support the verdict and judgment of conviction.
The state's evidence shows that Carl Holden, a deputy sheriff, and W.R. Hignight, found a still in operation on the Russell place and three barrels of mash and three gallons of whisky in a ravine five or six miles from Ardmore. George Graham, the defendant, and three other men, were standing around the still. The officers testified that defendant, Graham, was partly intoxicated.
As a witness in his own behalf, defendant, Graham, testified that he was buying cattle from Russell and heard some one run off in the brush, and they came upon a still, and that he thought that the fellow that owned the outfit would come back to it, and in about 15 or 20 minutes Lee Barksdale and a colored fellow came there, and the next thing came the two officers. He denied any connection with the still.
The information is sufficient, and the demurrer thereto was properly overruled. There is sufficient evidence to sustain the verdict, and the conflicts in the evidence were for the jury to reconcile.
Finding no material error, the judgment is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.